10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

TRUSTEES of the NORTHERN NEVADA) Case No.: 3:17-CV-00577-RCJ-CLB
LABORERS HEALTH & WELFARE TRUST)
FUND, ef al, ) ORDER VACATING SCHEDULING
) CONFERENCE ON FEBRUARY 3, 2020
laintitt ) AND SETTING A TELEPHONIC
Plaintiffs, ) SCHEDULING CONFERENCE ON
MARCH 2, 2020
VS. )
KENNETH M. MERCURIO, an individual, ef
al., )
)
Defendants.
)

 

 

 

IT IS HEREBY ORDERED that the Scheduling Conference currently set for 10:00 A.M.,
Monday, February 3, 2020, in RENO Courtroom 3, is VACATED.

IT IS FURTHER ORDERED that a Telephonic Scheduling Conference is set for 10:00
A.M., Monday, March 2, 2020, in Courtroom 3, before District Judge Robert C. Jones.

IT IS FURTHER ORDERED that the parties shall use a land line to dial into the AT&T
Meet-Me-Line five (5) minutes prior to the hearing and remain on the line until the case

convenes.

 
10

LL

12

13

14

15

16

17

18

ig

20

21

22

23

24

25

26

27

28

 

 

Meet-Me-Line instructions as follows: The parties shall dial into the AT&T Meet-Me-
Line five (5) minutes prior to the hearing and remain on the line until the case convenes. AT&T
Meet-Me-Line: (888) 675-2535, Access Code: 2900398; Security Code: 030320. The parties
must use a land line, no cellular phones or speaker phones permitted.

IT IS FURTHER ORDERED that motions to appear telephonically (ECF Nos. 134, 135,
136, 137) are denied as MOOT,

IT IS SO ORDERED, THIS 27" day of January, 2020.

       

 

ROBERT C. J

INES
Senior Districtidge

 

 
